BREAUX, C. J.
The defendant was charged with having taken the life of A. L. James.
He was indicted for murder, and found guilty of manslaughter, and sentenced by the court to eight years at hard labor in the penitentiary.
He appealed.
There are two bills of exceptions, and a motion for a new trial, which was overruled. One of these bills of exceptions was taken to the court’s action in refusing the application for a new trial.
The defendant grounds his defense on the misconduct of the jury and especially the bias of one of the jurors.
The bill of exceptions does not disclose that there was any misconduct on the part of the jury as a body.
Special bias on the part of one of the tales jurors is the ground, and about the only ground.
It is stated by the defense that he sought to become a member of the jury, and made remarks to the brother of the deceased a short time before he was called to be examined on his voir dire, such as, “Take me; I will do a child’s part.”
Part of the testimony and one inference to be drawn from these words present this tales juror, G. R. Pilcher, in a very objectionable light, if they be true.
*665But the trial judge did not think that it was as stated by the witness, who was a nephew of the defendant; that is, he did not think that this nephew had heard the tales juror say “take me to serve on the jury,” as this nephew states.
A copy of - the testimony heard below on the application for a new trial is before the court. It forms a part of the bill of exceptions taken to the court’s refusal to grant a new trial.
Generally, the court’s ruling regarding the weight of testimony admitted to prove alleged misconduct of the jury is final unless there is manifest error.
In Hill v. State, 42 Neb. 503, 60 N. W. 916, it is decided that evidence to impeach a verdict based on bias is left largely to the discretion of the trial judge.
But, the evidence being before us, we have given it careful consideration, and have arrived at the conclusion that the judgment refusing to grant a new trial is correct.
One witness — the nephew of the defendant as before stated — testified regarding this tales juror, as before stated. That is, that this tales juror had said, if taken as a juror, he was prepared to convict, regardless of the evidence.
The district attorney testified that no such conversation could have been overheard by this nephew. He was with the brother of the deceased at the time that this nephew says he heard the tales juror make the remark. The district attorney said, although he was with this brother of the deceased, he heard no such remark from the tales juror.
The brother of the deceased also testified and denied that any such request was made of him.
There was no good ground to set aside the verdict.
There was another bill of exceptions, and other points taken in the court below.
They were not pressed in this court. We have given them consideration, and have not found that they have any merit.
Having examined, all of the, points of this case, and not having found grounds to set aside the verdict, it follows that it must be affirmed.
For reasons stated, it is ordered, adjudged, and decreed that the sentence and judgment are affirmed.